DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Claim Status
Claims 1, 2, 4, 15-22, 26 and 32 have been cancelled. Claims 3, 6-14, 23-25, 27-31 and 33 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 has been considered by the examiner. At least document number CN 101553384 A to ABDEL has been applied in a rejection below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIMIG (US Pub. 2007/0241862) in view of FALCK (US Pub. 2014/0194166) and HANSEN (US Patent 10,318,771).
Regarding claim 3,
DIMIG teaches a safety glove comprises:
a material, wherein the material is formed into the shape of a glove (16 in fig. 9);
a passive wireless device (22) ([0016] teaches a non-powered transponder); and 
wherein the passive wireless device (22) may communicate wirelessly with a wireless receiving device (28) and wherein the passive wireless device (22) is configured to be powered by the wireless receiving device ([0016] teaches that the non-powered transponder must be brought into close proximity to antenna 8 for coupling);
wherein the passive wireless device is an RFID device and the wireless receiving device is an RFID receiving device (at least [0026] teaches wirelessly transmitting/receiving a RFID signal); and
wherein the receiving device includes an induction coil (28) configured to power the NFC device (at least claim 4 teaches that the antenna is configured as a wrapped coil).
DIMIG fails to expressly teach: 
a pocket, wherein the pocket is in a location selected from the group consisting of inside the safety glove, outside the safety glove, and a combination thereof;  
the passive wireless device is placed in the pocket; and
wherein the passive wireless device is an NFC device and the wireless receiving device is an NFC receiving device.
FALCK teaches a safety glove comprises:
a material, wherein the material is formed into the shape of a glove (figure 1 and [0037] teach a glove formed of various materials);
a pocket, wherein the pocket is in a location selected from the group consisting of inside the safety glove, outside the safety glove, and a combination thereof (figure 4 and [0050] teach a pocket-shaped flap); 
a wireless device to be placed in the pocket (Figure 1, figure 4 and [0050] teach transceiver module 4),
 ([0009] teaches that the glove is able to interact with a further device).
Before the effective filing date of the invention, it would have been obvious to modify the glove of Dimig such that it includes at least a pocket, as suggested by the construction of Falck’s glove. Such a modification to the glove so as to include a pocket structure therein/thereon would permit at least the transponder element 22 to be removed for repair or replacement.
Dimig as modified by Falck, fails to teach that the passive wireless device is an NFC device and the wireless receiving device is an NFC receiving device.
HASSEN teaches in column 4:22-25 communicative coupling between first and second devices which are intended to be used within a predetermined range, wherein the communicative coupling is via RFID of NFC communication standards.
Before the effective filing date of the invention, it would have been obvious to modify the glove of Dimig such that it utilizes NFC communication standards, since NFC is useful in situations wherein only short-range communication between compatible devices shall take place. Furthermore, since NFC utilizes only an alternating magnetic field, this prevents the occurrence of interference between similar devices or between communications operating at the same frequency.  

Regarding claim 5,
Falck teaches that the safety glove comprises an outside and an inside opposite the outside (Figure 4 of Falck).

Regarding claim 6,
Hansen teaches that the glove include an NFC module, and does not expressly teach that a NFC module is mounted within an external pocket.  The NFC module is therefore interpreted as being internally mounted within the glove (col. 2, lines 47-60), the location thereof is interpreted as corresponding to a “pocket is in the inside”.
Regarding claim 7,
Falck teaches that the pocket (14) is on the outside (figure 4).
Regarding claim 8,
Falck teaches in figure 1, that the safety glove comprises a palmar side, a dorsal side opposite the palmar side, four finger portions transverse to the palmar side and the dorsal side, and a thumb portion transverse to the palmar side and the dorsal side wherein the thumb portion is adjacent to one of the finger portions.
Regarding claim 9,
Hansen teaches that the wireless device is permanently sealed in the pocket (Hansen teaches that the glove includes an NFC module, and does not expressly teach that a NFC module is removably mounted.  The NFC module is therefore interpreted as being permanently sealed).
Regarding claim 10,
Falck teaches that the wireless device is removable from the pocket ([0015] teaches that the glove comprises a substantially flat frame housing the transceiver module; the frame is inserted in a flap or in a pocket inside the glove).


Regarding claim 11,
Falck teaches that the safety glove comprises a finger portion which comprises a finger pad (absent the clear recitation materials used to form the “finger pad”, 3 in figure 1 is interpreted as corresponding to the finger pad of the claim).
Regarding claim 12,
Falck teaches that the safety glove comprises a thumb portion which comprises a thumb pad (absent the clear recitation materials used to form the “thumb pad”, 2 in figure 1 is interpreted as corresponding to the thumb pad of the claim).
Regarding claim 14,
Falck teaches that the safety glove comprises an NFC device which is a NFC tag (451 in fig.4).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIMIG (US Pub. 2007/0241862) in view of FALCK (US Pub. 2014/0194166) and HANSEN (US Patent 10,318,771) and further in view of TIFFIN (US 2019/0166933).
Regarding claim 13,
Dimig in combination with Falck and Hansen teaches the safety glove according to claim 3. Falck further teaches that the safety glove comprises a wrist portion opposite the finger portions, wherein the wrist portion comprises a wrist opening (Falck illustrates a glove having a wrist portion (fig. 1) and an opening (figure 4)). Hansen and Falck fail to expressly teach the wrist portion having a wrist elastic.
TIFFIN teaches that a glove may be provided with a wrist portion having a wrist elastic ([0069] teaches glove 110 may include a wrist strap 137 comprised of an elastic material that tightens around the user's wrist.)
	Before the effective filing date of the invention, it would have been obvious to modify the glove of Dimig such that it includes a wrist strap with wrist elastic, for the purpose of assisting in securing the glove 110 to the user's hand.

Claims 23, 25, 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI, BAOHUA (CN 105945646 A), hereinafter “BAOHUA” in view of FALCK (US Pub. 2014/0194166).
Regarding claim 33,
BAOHUA teaches a safety system comprising:
a tool including a grip (1 in fig. 1), a wireless receiving device adjacent to the grip (4 in fig. 2) a controller, a motor (Baohua teaches a “motor control circuit” therein teaching a controller and a motor), and a tool end (shown in figs. 1 and 2); 
a safety glove formed of a material, wherein the material is formed into the shape of a glove (3 in fig. 2);
a passive wireless device (5); 
wherein the passive wireless device (5) communicates wirelessly with a wireless receiving device (4) and wherein the passive wireless device (5) is configured to be powered by the wireless receiving device; and
wherein the controller allows the motor to activate when the wireless receiving device receives a signal from the passive wireless device (Baohua teaches that the wearable device and the electric tool communicate such that the tool is unlocked and controlled to work when the wearable device is within a close distance).
BAOHUA fails to expressly teach: 
a pocket, wherein the pocket is in a location selected from the group consisting of inside the safety glove, outside the safety glove, and a combination thereof; and
the passive wireless device is placed in the pocket.
FALCK teaches a safety glove comprises:
a material, wherein the material is formed into the shape of a glove (figure 1 and [0037] teach a glove formed of various materials);
a pocket, wherein the pocket is in a location selected from the group consisting of inside the safety glove, outside the safety glove, and a combination thereof (figure 4 and [0050] teach a pocket-shaped flap); 
a wireless device to be placed in the pocket (Figure 1, figure 4 and [0050] teach transceiver module 4),
wherein the wireless device may communicate wirelessly with a wireless receiving device ([0009] teaches that the glove is able to interact with a further device).
Before the effective filing date of the invention, it would have been obvious to modify the glove of Baohua such that it includes at least a pocket, as suggested by the construction of Falck’s glove. Such a modification to the glove so as to include a pocket structure therein/thereon would permit at least the transponder element 5 to be removed for repair or replacement.

Regarding claim 23,
Baohua teaches a passive wireless device; Hansen teaches the wireless device and the wireless receiving device communicate with a maximum effective range of from about 0.5 cm to about 1 m (column 6:7-11 teaches that the worker’s hands must come into proximity with the tool as shown in figure 4, which appears to be within the recited range).
Regarding claim 25,
Falck teaches two or more wireless devices (see any two of the electronic board 9, antenna as discussed in [0040], element 2 or element 3 in figure 1). 
Regarding claim 29,
Baohua teaches the tool is initially manufactured and provided in an initial locked state, and further comprising the steps of: initializing the tool from the initial locked state into a ready-to-use state (Baohua bringing the wearable device close to the apparatus in order to unlock the tool).

Claims 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI, BAOHUA (CN 105945646 A), hereinafter “BAOHUA” in view of FALCK (US Pub. 2014/0194166) and further in view of JONES (US 2017/0225032).
Regarding claim 24 and 31,
Baohua, modified by Falck, teaches the safety system according to Claim 33, but does not explicitly teach two or more safety gloves.
	JONES teaches in [0080], utilizing training gloves in the form of safety gloves wherein the safety gloves comprises sensors by which hand movements parameters such ¶ [0086] teaches that at least two sets of gloves are provided for use in the system. 
	Before the effective filing date of the invention, it would have been obvious to further modify the system of Baohua so as to include two or more safety gloves, particularly when operating a tool which may require both hands or when more than one person is using the system in the manner shown in figure 4, because this modification shall yield a system whereby the distance measurements and tool requirements of multiple wearers, or both hands of a single operator, may be integrated within the system.

Allowable Subject Matter
Claims 27, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689